Title: To Benjamin Franklin from Dumas, 26 May 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
La haie 26e. May 1780
Je vis hier Mr. Van de Perre. Il forme avec Mr. Meyners la plus forte maison de Commerce à Middelbourg en Zélande. Il m’a prié d’appuyer la réclame qu’il a faite du Vaisseau le Berkenbos sa propriété, destiné de Liverpool à Livourne, chargé de harengs & de plomb pour compte hollandois & Italien, pris par Mr. Jones & envoyé comme prise en Amérique, de l’appuyer, dis-je, tant auprès de vous qu’en Amérique. Mr. Van de Perre est de la famille la plus distinguée de Zélande, Directeur de la Compagnie des Indes-orientales, Neveu de Mr. Van Berkel Pensionaire d’Amsterdam, de notre Ami. Je crois n’avoir pas besoin de dire un mot de plus, pour vous faire juger, Monsieur, combien il importe que la plus prompte Justice soit faite à l’égard de ce Vaisseau. On lui a fait de fortes instances de la part des Anglois et leurs adhérens pour porter sa plainte à leurs H.P. directement, parce qu’on eût voulu faire de cette affaire quelque usage désavantageux à l’Amérique: mais il a mieux aimé avoir son recours à la justice du Congrès. Je crois, Monsieur, vous avoir déjà dit, que je lui ai fourni la Résolution du Congrès touchant le Vaisseau Portugais, dont vous lui parliez dans votre Lettre. Je suis mortifié que cela soit arrivé précisément à des gens alliés avec notre meilleur ami en ce pays. Ils demandent non seulement la restitution de tout, mais aussi des dommages & fraix, & entre autres de ceux que leur causent leurs Matelots, qu’on a ôtés du vaisseau, & placés sur l’ Alliance. Je suis toujours avec un très grand respect, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas


P.S. J’allois fermer ma Lettre, quand on m’a apporté celle dont Mr. Adams m’honore en date du 21 de ce mois en m’envoyant de votre part la Lettre attribuée au Genl. Clinton. J’ai eu beaucoup de satisfaction de recevoir cette faveur de Mr. Adams; elle vient parfaitement à propos, pour me rassurer contre ce qu’on m’avoit rapporté il y a peu de jours, qu’on cherchoit à donner de mauvaises impressions contre moi à Mr. Adams.
Quant à la piece, je n’ose en faire usage: car je vois clairement que c’est une piece forgée, & que Clinton ne peut pas avoir écrit cela. Je la montrerai cependant au Gazetier de Leide, qui en portera certainement le même jugement que moi. Mais je ne crois pas pouvoir en faire usage ni auprès de notre Ami, ni auprès du Gd. Facteur; ce que je regrette. Il paroît que la derniere Lettre très-soumise que j’ai écrite au dernier, l’a enfin touché; car il m’a fait dire par Son Secretaire aujourd’hui, qu’il l’avoit reçue, & qu’à Son retour d’Utrecht, pour où il part demain, il me fera dire d’aller chez lui. J’espere donc de le trouver appaisé, & que tout ceci, qui m’a presque fait mourir de chagrin, sera entierement fini: si seulement il n’insiste pas sur une rétractation en faveur de … car il m’est impossible de la donner: d’ailleurs ce Seroit justifier le vol de la Lettre. S’il arrive quelque bonne nouvelle authentique d’Amérique, faites-moi, la grace, Monsieur, de me la faire parvenir d’abord, afin que je l’aie, s’il est possible, le premier, pour pouvoir l’apprendre au gd. Facteur, & à d’autres, avant de la fournir aux Gazettiers.
Passy à S.E. Mr. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Ministre Plenipe. des Etats-unis / &c. / Passy./.
Notation: Mr. Dumas to Dr. Franklin
